Detailed Action
This action is in response to RCE filed on 07/23/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
Applicant’s Response
In Applicant's Response dated 07/23/2021, Applicant amended claims 1-6, 8-10, 13-15, 17, and 19-20.  Applicant argued against all rejections set forth previously in the office action mailed on 03/23/2021. 
In light of applicant’s amendments/remarks, all objections/rejections set forth previously are withdrawn.

EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner' s amendment was given in a telephone interview on 12/06/2021 with Jacob Baldinger (reg. 69899).  

Please amend the application as follows:

Amend claim 10: 

10. (Currently Amended) A method for organized, color-coded collating of digital content, the method executed by computer executable instructions running on a processor, the method comprising: 
displaying a widget on a screen of a computing device, said widget capable of being associated with an active focus and comprising a color selector; 
using the color selector, activating a highlighting color from a plurality of color options; 
augmenting a cursor displayed on the screen to visibly show that a content selection functionality of the widget is active; and 
in response to shifting the active focus to a first application or to a second application, providing highlighting functionality via the widget as if the active focus is associated with the widget, the highlighting functionality comprising: 
after shifting the active focus to the first application and while the active focus is associated with the first application: 

highlighting the selected first content using the highlighting color; 
copying the highlighted first content; 
determining a target destination for the highlighted first content based on the highlighting color; and 
pasting the highlighted first content into the target destination;
keeping the widget visible in a foreground of the screen after shifting the active focus away from the first application to [[a]] the second application running on the computing device; and    
after shifting the active focus away from the first application to the second application, and while the active focus is associated with the second application, using the widget to control display of second content presented on the screen by the second application as if the active focus is associated with the widget. 



Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 10, and 15 are allowable in light of the prior art made of record.
Accordingly, claims 1-11, and 13-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination disclose or render obvious the combination of limitations as recited by independent claims 1, 10 and 15. 
Additional reasons for allowance can be found in applicant’s response dated 07/23/2021 (pages 10-15). 
Accordingly, claims 1-11, and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144